Citation Nr: 1516396	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-27 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, the Veteran testified at a hearing before the undersigned.  A transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his varicose veins of the right leg.  During the May 2013 hearing before the undersigned, he testified that his condition had increased in severity.  He asserted there is ulceration and pigmentation.  

In September 2012, P. Patetsios, M.D. stated the Veteran had been seen in his office for follow-up of his varicose veins.  He stated the Veteran had what appeared to be a significant lower extremity venous stasis disease with early pigmentation.  He asserted that it appeared to have increased significantly.  While some records from Dr. Patetsios have been associated with the file, it is not clear whether all such records have been obtained.  

The most recent VA examination for varicose veins of the right leg was conducted in January 2009.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following action:

1. Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for varicose veins of the right leg since December 2008, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  The AOJ should specifically request the Veteran provide this information for Dr. Patetsios.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Please arrange for a VA examination to determine the current severity of the Veteran's varicose veins of the right leg. 

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




